Citation Nr: 9901238	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO. 552 338	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of service connection for 
residuals of injuries of the low back and hips, variously 
characterized as bilateral sacro-iliac sclerosis or 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 29, 1944, to 
October 3, 1944.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for the residuals of a back 
and left hip injury.  

Historically, the RO granted the original claim for service 
connection for psychoneurosis with headaches and back pain by 
rating decision dated in October 1944.  The disorder was 
later recharacterized variously as lumbosacral arthritis and 
bilateral sacroiliac sclerosis.  Subsequently, the RO severed 
entitlement to service connection, which was upheld by Board 
decision dated July 13, 1961.  In May 1996, the veteran 
requested that the claim be reopened.  The issue of new and 
material evidence was developed for appellate review.  In an 
October 1997 written presentation by the appellants 
representative, it was argued that reconsideration of the 
1961 Board decision was in order.  In November 1998, the 
then-Acting Chairman of the Board, under the authority 
granted in 38 U.S.C.A. § 7103 (West 1991 & Supp. 1998), 
ordered Reconsideration of the July 13, 1961, Board decision. 

The decision rendered herein, by the expanded reconsideration 
panel of the Board, replaces the July 13, 1961, Board 
decision, and constitutes the final decision of the Board as 
to this reconsideration issue.  See Boyer v. Derwinski, 1 
Vet. App. 531, 535 (1991).  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the decision which 
severed service connection for bilateral sacro-iliac 
sclerosis, by determining that the original grant of service 
connection was based on clear and unmistakable error, was 
itself erroneous.  It is asserted that the decision to sever 
service connection failed to meet the burden of proof 
necessary for severance of service connection in effect at 
the time.  Specifically, the veteran contends that the 
decision inappropriately severed service connection based on 
the premise that the disability existed prior to service 
when, in fact, there was no evidence that the veteran had a 
diagnosed back disability prior to entering on active duty.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the criteria for severance of 
service connection were not met, and that service connection 
for the residuals of injuries of the low back and hips, 
variously characterized as bilateral sacro-iliac sclerosis or 
arthritis is restored.


FINDINGS OF FACT

1.  The RO granted entitlement to service connection for 
psychoneurosis with headaches and back pain by rating 
decision dated in October 1944 and a 10 percent evaluation 
was assigned thereto.  The characterization was subsequently 
changed to chronic lumbosacral arthritis by rating decision 
dated in February 1946, and eventually to bilateral sacro-
iliac sclerosis by rating decision dated in April 1948.  

2.  The RO proposed, and later severed service connection for 
bilateral sacro-iliac sclerosis by rating decisions in 1960.  
It was held that the appellant had pre-service back pathology 
that was not aggravated by service, and that the original 
grant of service connection was, therefore, in error.

3.  In view of no clinical evidence of low back or hip 
pathology prior to service, and in view of in-service 
injuries with continuing findings after service, the grant of 
service connection for the residuals of a low back and hip 
injuries, variously characterized, was not clearly and 
unmistakably in error.


CONCLUSION OF LAW

The original grant of service connection for residuals of 
injuries of the low back and hips, variously characterized as 
bilateral sacro-iliac sclerosis or arthritis, was not clearly 
and unmistakably erroneous.  38 U.S.C. § 310 (1958) 
(renumbered as 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.105 (1959) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Standard

The regulation regarding severance of service connection 
provided in 1960, as it does now, that once service 
connection had been granted, it could be severed only upon 
the showing by VA (with the burden of proof upon the 
Government) that the rating decision granting service 
connection was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105(d); see also Graves v. Brown, 6 Vet. App. 166, 170-71 
(1994) (applying essentially the identical current standard).  
VAs burden in severing service connection under § 3.105(d) 
is the same as a claimants burden in attempting to overturn 
a final decision on the basis of clear and unmistakable error 
under 3.105(a).  See Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991) (holding that § 3.105(d) places at least as high a 
burden of proof on VA when it seeks to sever service 
connection as § 3.105(a) places upon veteran seeking to have 
an unfavorable decision overturned); see also Graves, 6 Vet. 
App. at 170 (holding that clear and unmistakable error is 
defined the same under 38 C.F.R. § 3.105(d) as it is under § 
3.105(a)).  In this case, therefore, the determination is 
whether the original grant of service connection was clearly 
and unmistakably erroneous at the time the determination was 
made.

As has been noted by the United States Court of Veterans 
Appeals (Court), [c]lear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, 
of fact or law, that when called to the attention of the 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993), review en banc denied, 6 Vet. App. 162 (1994).

II.  Factual Background

     A.  Service Medical Records

The veteran served on active duty from June 29, 1944, to 
October 3, 1944.  In a June 1944 induction examination, the 
clinical evaluation of the musculoskeletal system was normal.  
In August 1944, the veteran sought treatment for a painful 
left hip, especially when moving the left leg.  He reported 
that two years previously he injured his left hip when 
jumping from a train to avoid injury (he worked for the 
railroad at the time).  He was hospitalized for a painful 
back, left sacro-iliac of two years duration.  Other records, 
while noting this history, also contained information that 
the appellant had strained the area when stepping in a hole 
in August 1944.  X-rays were negative and he was found to 
have no incapacitating orthopedic disease and no treatment 
was indicated.  A later treatment record reflected that he 
was hospitalized with a psychoneurosis, conversion hysteria, 
which was noted to have existed prior to service, and he was 
discharged from service in October 1944.  The final diagnosis 
was psychoneurosis conversion hysteria, severe, manifested by 
back pain and camptocormia, which existed prior to service.  
He was found to be incapacitated for military service by 
reason of headaches, bent back, nervousness, inadequate 
personality, tenseness, and numerous somatic complaints 
without organic basis.

     B.  Grant of Service Connection and Post Service 
Treatment for a Back Disability

On October 7, 1944, just days after service separation, the 
veteran filed a claim for back trouble and noted that he 
had been in a train wreck two years previously.  By rating 
decision dated October 9, 1944, the RO granted entitlement to 
service connection for psychoneurosis, hysteria, manifested 
by complaints of headaches, back pain, etc., and assigned a 
10 percent evaluation thereto.  

The veteran was subsequently hospitalized in September 1945 
for a lumbosacral sprain.  At that time, he reported falling 
into a foxhole during service and injuring his back.  The 
final diagnosis was arthritis, lumbosacral articulation, both 
sacro-iliac joints, and spina bifida, first sacral segment.  
He was again hospitalized in January 1946 for an upper 
respiratory infection.  He again reported falling into the 
foxhole and injuring his back.  He indicated that his back 
had troubled him since discharge from service.  He complained 
of a generalized body ache, a severe cold, sore throat, and 
some fever.  The final diagnosis was acute upper respiratory 
infection and psychoneurosis, by history.

In a VA neuropsychiatric examination report dated in February 
1946, the veteran complained of severe pain in the lower part 
of the back, radiating to the left leg, and nervousness, 
which he attributed to the pain.  After a physical and mental 
examination, the examiners summarized that the veteran 
complained of low back pain and nervousness due to the pain.  
He reportedly suffered some pain prior to service after being 
involved in a railroad wreck but was able to continue to 
work.  He alleged that he fell into a foxhole in August 1944 
and this aggravated his symptoms.  After service separation, 
he was able to work only part time until September 1945, when 
he was hospitalized.  He was later again admitted and 
diagnosed with arthritis lumbosacral articulation, both 
sacro-iliac joints and spina bifida.  The examiners concluded 
that there were no definite manifestations of a 
psychoneurosis but there may have been at the time he was 
examined in service.  They observed that the arthritis could 
account for his symptoms coupled with the spinal bifida, 
which was definite.  There was not sufficient evidence of a 
diagnosis of psychoneurosis and spina bifida was a 
developmental defect in the spinal column which may be 
congenital or develop in early childhood.  They concluded 
that the combination of arthritis and spina bifida 
substantiated by physical neurological examination was an 
organic condition sufficient to account for the complaints 
offered.  The final diagnosis was arthritis lumbosacral 
articulations and spina bifida, first sacral segment.

By rating decision dated in February 1946, the service-
connected disability was recharacterized as arthritis, 
chronic, lumbosacral and the 10 percent evaluation was 
continued.  In May and June 1946 VA examination reports, the 
veteran complained that his back bothered him mostly when the 
weather changed and he could not lift at all.  He related 
that he injured his back about nine months prior to entering 
service and it bothered him a little until boot training when 
it became so bad that he was hospitalized and discharged as 
unfit for service.  He later worked for approximately nine 
months and had to quit because his back gave out.  He 
reflected that his back was getting worse and he did not know 
how much longer he would be able to carry on at his job.  
Physical examination was essentially negative and the final 
diagnoses included sacro-iliac fibrositis, bilateral.  A 
neuropsychiatric examination again concluded that the 
veterans symptoms did not constitute the symptomatology of 
psychoneurosis.

In a VA special orthopedic examination report dated in 
February 1948, the veteran complained of arthritis of the 
lumbo-sacral region, cause unknown.  He related that it began 
in 1943 and he was hospitalized during service and after 
service.  The final diagnosis was sacro-iliac sclerosis, 
bilateral.  By rating decision dated in April 1948, the 
service-connected disability was again recharacterized as 
sacro-iliac sclerosis, bilateral, and the 10 percent 
evaluation was continued.

Similar findings were again recorded on a VA physical 
examination of April 1951.  X-rays showed arthritic changes 
and sclerosis of the sacro-iliac sclerosis.


     C.  Proposal to Sever Service Connection

In a February 1960 rating decision, the RO proposed to sever 
service connection for sacro-iliac sclerosis, bilateral, 
based on clear and unmistakable error in the October 1944 
rating decision which had granted service connection for the 
disorder.  The RO noted, in pertinent part, that the veteran 
had a preexisting injury two years prior to service with 
complaints of painful back and left sacro-iliac.  The RO also 
stressed that there was no pathology noted on the in-service 
examinations and the veterans complaints were found to have 
a neuropsychological basis.  The RO concluded that the 
veterans complaints were essentially the same as those which 
were reported to have been present since the pre-service 
injury.  Therefore, the RO found that the subsequent grant of 
entitlement to service connection for psychoneurosis, 
arthritis, and finally sacro-iliac sclerosis was clearly and 
unmistakably erroneous and proposed to sever service 
connection.  

Administrative approval was obtained from the Director of 
Compensation and Pension Services as required by the 
regulation at the time and the veteran was thereafter 
notified by letter dated in August 1960.  In response, he 
submitted an affidavit dated August 24, 1960, and 
acknowledged that he injured his back prior to service and 
asserted that he reinjured it when he stepped into a hole 
during service.  He stressed that he was not hospitalized 
after his pre-service injury, was able to perform his duties 
satisfactorily, and never lost any time at work on account of 
the injury, although it bothered him some.  He asserted that 
his former employers records would substantiate his lack of 
loss of work.  

By rating decision dated in October 1960, the RO considered 
the veterans affidavit but concluded that the October 1944 
rating decision contained clear and unmistakable error and 
severed service connection for sacro-iliac sclerosis on the 
basis that the record showed a pre-service injury and there 
was no superimposed trauma during service which caused any 
aggravation.  Further evidence submitted by the veteran on 
appeal included a statement from a former soldier who 
recalled assisting the veteran after he fell in August 1944 
during a training exercise.  The buddy indicated that the 
veteran could not move his legs.  He called for an ambulance 
and the veteran was transported to the hospital.  He also 
asserted that the veteran was in excellent physical health 
and he assumed that the veteran was in good physical status 
upon arrival at training because of the thorough examination 
they all took.  In addition, the veteran submitted a letter 
from his former employer which revealed that he was injured 
while at the company only one time in July 1942 when he got 
his foot caught under the apron between the engine and the 
tank, mashing off the nail of the toe.  There was no 
compensation paid on account of the injury.

Service connection was ultimately severed by rating decision 
of August 1960.  The appellant was notified of the decision.

In a March 1961 personal hearing, the veteran testified that 
he injured his back in a train accident prior to service.  He 
stated that he did not report the injury to his back to his 
employer at the time of the accident because it was so minor.  
He related that he had never had treatment for any back 
disorder prior to service and the first onset of back trouble 
was when he stepped into a hole during service.  He observed 
that it was not actually a foxhole but a hole dug by someone 
and he was just walking along not paying much attention and 
fell into it.  Upon further questioning, he admitted that his 
back did not hurt all the time, just a dull ache, and he was 
working as a bricklayer.  He also noted that he jumped about 
seven feet from a train at the time of the pre-service injury 
and mostly hurt his ankle.

The prior rating was confirmed following the hearing 
testimony and submission of additional evidence.


     D.  Current Evidence Before the Board

In June 1996, the veteran requested that his claim for a back 
disability be reopened on the basis that the withdrawal of 
benefits was flawed.  In a July 1996 letter to the veteran, 
the RO found that he had not submitted new and material 
evidence in order to reopen the claim.  He disagreed with the 
denial in September 1996 and additional post-service medical 
records were associated with the claims file.  

By rating decision dated in January 1997, the RO considered 
the additional medical records and found that new and 
material evidence had not been submitted to reopen the claim 
for a back disorder and left hip condition.  The RO received 
the veterans notice of disagreement in March 1997, and a 
statement of the case was issued in April 1997.  He perfected 
his appeal in May 1997.  

In further support of his claim, the veteran submitted a 
letter from his wife dated in May 1997.  In it, she reported 
that he was drafted in June 1944 and had been in a train 
wreck prior to that time.  Apparently, he told the draft 
board that his back was giving him problems but was told that 
he could serve his country.  She related that while in basic 
training, he stepped into a hole and reinjured his back and 
was hospitalized for six weeks.  He was honorably discharged 
with a 10 percent disability, which was severed in December 
1960.  She remarked that she and the veteran were married in 
1991 and he had been able to work part-time.  However, his 
back had worsened to the point where he could only stand for 
10 to 15 minutes and could only walk a short distance.  She 
thought he had been treated unfairly and asked for 
consideration of his pain and disability in walking.

In the informal brief presentation dated in October 1997, the 
veterans service representation requested that the Board 
revisit the veterans claim for benefits and reconsider the 
prior decision.  In November 1998, the Board ordered 
reconsideration of the July 1961 Board decision by an 
expanded panel of the Board under 38 U.S.C.A. § 7103.

III.  Legal Analysis

As discussed above, once service connection has been granted, 
it can be severed only upon the showing by VA that the rating 
decision granting service connection was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(d).  Importantly, 
VA has the burden to show that the original grant of service 
connection was clearly and unmistakably erroneous.  As noted, 
it is not sufficient to disagree with the grant; rather, it 
must be determined that the grant was essentially unsupported 
by any evidence on file at the time the decision was made.  
In this case, the burden cannot be met and service connection 
must be restored.

The veteran contends, in essence, that he was fit for service 
at the time of induction and, although he injured his back 
prior to service, he had no difficulty with his back until he 
fell into a hole during service.  From that time, but not 
before, it is asserted, there is evidence of back and hip 
pathology.  The Board agrees.

In this case, upon reconsideration, the Government failed to 
meet its burden in the decision to sever service connection 
and restoration of service connection is warranted.  
Specifically, the Board now finds that the decision to sever 
was itself erroneous because (i) the decision relied on the 
in-service determination that the veteran had a preexisting 
back disability when, in fact, there was no clinical evidence 
of a diagnosed back disability at the time of induction, and 
(ii) even if he had a preexisting back disability, there was 
a reasonable basis to conclude that the in-service fall 
aggravated the disability.  

With respect to the issue of whether the veteran had a 
preexisting back disability, service medical records indicate 
that the veterans painful left hip and back were the result 
of a disability that existed prior to service.  This finding 
appeared to be based primarily on the veterans statements 
that he had been involved in a work-related accident prior to 
induction and injured his back.  The evidence is 
uncontroverted that the veteran acknowledged (and continues 
to do so) that he injured his back on one occasion prior to 
induction.  There is, however, evidence that any injury did 
not interfere with his employment, and did not interfere with 
the initial weeks of service training.  Moreover, at the time 
of induction, the clinical evaluation of the musculoskeletal 
system was normal.  Section 3.304(b) (then 38 U.S.C.A. § 311) 
provided in 1961, as it does today, that the veteran is 
considered to be sound at the time when examined, accepted, 
and enrolled into service except for any disorders noted 
at entrance into service or where clear and unmistakable 
(obvious or manifest) evidence demonstrated that an injury or 
disease existed prior to service.  Only such conditions as 
were recorded in the examination reports were to be 
considered noted.

Because there was no notation made on the induction 
examination regarding a back disability, the veteran was 
entitled by law to the presumption of soundness under 
§ 3.304(b) because a back disability had not been noted at 
entry.  The rating board that granted service connection for 
a back disability may reasonably have decided that there was 
no clear and unmistakable (obvious or manifest) evidence of 
record to demonstrate that a back disability existed prior to 
service to rebut the presumption of soundness.  In support, 
it is noted that the record contains evidence from the 
veterans pre-service employer showing no treatment or 
compensation for a back disability and the veterans own 
testimony at a personal hearing that he injured his back but 
had never received treatment or a diagnosis of a back 
disability.  The Court has since held that a lay history of 
pre-service injury, with no objective evidence of previous 
treatment or diagnosis does not in itself clearly and 
unmistakably establish that a disability existed prior to 
service.  Crowe v. Brown, 7 Vet. App. 238, 246 (1995) 
(finding that reported medical history by veteran, in the 
absence of medical records showing treatment for or diagnosis 
of condition, does not conclusively establish preexistence).

Disagreement with the way the October 1944 rating board 
evaluated and weighed the evidence or interpreted an existing 
regulation may be said to have reflected no more than a 
difference of opinion.  However, there were procedures in 
place in 1961 under § 3.105(b) for the VA to have sought a 
revision of the decision on the basis of a difference of 
opinion.  38 C.F.R. § 3.105(b) (1959) ([w]henever an 
adjudicative agency is of the opinion that a revision or an 
amendment of a previous decision is warranted, a difference 
of opinion being involved rather than a clear and 
unmistakable error, the proposed revision will be recommended 
to Central Office).  However, mere disagreement with the 
way the October 1944 rating board evaluated and weighed the 
evidence or interpreted an existing regulation cannot 
constitute clear and unmistakable error in the October 1944 
rating decision granting service connection under § 3.105(d).

Even assuming that the veterans back disability preexisted 
service, there was reasonable and sufficient evidence to 
conclude that the in-service fall aggravated the preexisting 
disability.  First, the veteran was well into basic training 
when he initially complained of a back disorder.  
Specifically, he had been in service nearly two months prior 
to the time of the first reported findings.  Further, after 
the in-service fall, he continued to complain of pain in his 
hip and back and received treatment essentially until the 
time of service separation.  Therefore, a reasonable 
conclusion could have been made at the time of the initial 
grant of service connection that the in-service fall 
aggravated his disability because he (i) was hospitalized in 
service, but had never even had treatment for a back 
disability prior to service, (ii) was given a confirmed 
diagnosis of back symptomatology, but had never been 
diagnosed with a back disability prior to service and (iii) 
provided written statements as to the increase in back 
symptomatology after the in-service incident.  Thus, there 
was a reasonable basis for the October 1944 rating board to 
conclude that the in-service fall aggravated the veterans 
preexisting back disability.

In summary, the Board concludes that the 1960 decision to 
sever service connection incorrectly applied the standards 
set out in § 3.105(d) for severance of service connection 
when it determined that the October 1944 rating decision 
granting service connection was based on clear and 
unmistakable error.  In fact, as noted, there was a 
reasonable basis for the grant that was made.  Therefore, it 
is the conclusion of the Board that the standard for 
severance of service connection was not met.  As such, 
service connection for the residuals of injuries of the low 
back and hips, variously characterized as bilateral sacro-
iliac sclerosis or arthritis, is restored.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to restoration or service connection for the 
residuals of injuries of the low back and hips, variously 
characterized as bilateral sacro-iliac sclerosis or arthritis 
is granted.  The appeal is allowed.



			
	BETTINA S. CALLAWAY	JAMES W. ENGLE



		
	MICHAEL D. LYON 
	


			
	A. BRYANT	C. P. RUSSELL



		
	HOLLY E. MOEHLMANN

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
